DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-9, 11 and 13-21 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and consideration:
Park et al. (US 20180356926 A1) discloses touch screen apparatus comprising: a frame; a touch screen panel provided inside the frame; and a piezoelectric vibration member provided between the frame and the touch screen panel, wherein the piezoelectric vibration member vibrates in a horizontal direction of the touch screen (Figs. 1-3).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to portable display device in which display coupled directly under the central region of the protective cover and piezoelectric actuators are positioned on the surface of the lip of the device housing, and each of the piezoelectric actuators configured to apply vibratory force to the protective cover by applying opposing vertical or horizontal force components thereby vibrating the protective cover only vertically or only horizontally. A search was performed and similar prior art references are yielded to teach the similar concepts (see Non-Final Rejection mailed on 03/23/2021), but the specifics of the structure/method of  each of the piezoelectric actuators being configured to apply a force  input to the protective cover, the force inputs having a horizontal force component and a vertical force component, and wherein the first and second piezoelectric actuators are oriented such that the horizontal force components are generated in opposing 
Independent claims 7 and 13 each recites specific details from claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693